THE COURT
decided, that the words which the defendant spoke accompanying his actions, should be given in evidence against him, to show the intention of the defendant in his interference and in aggravation of the penalty.
Mr. Mason prayed the court to instruct the jury that Orneara, being in custody of Aber-crombie, under the order of Mr. Hoffman, was also in his custody under the warrant of Mr. Faw, although he did not inform the prisoner that he arrested him on that warrant.
Mr. Taylor, for defendant cited Countess of Rutland’s Case, 6 Coke, 54, that it is necessary to inform the person arrested that he is arrested under a particular warrant, or he cannot be held under it
THE COURT gave the instruction as prayed by Mr. Mason.